Title: From George Washington to William Peachey, 18 September 1757
From: Washington, George
To: Peachey, William



To Capt. PeachyDr Sir,
[Fort Loudoun, 18 September 1757]

Your favour of the 22d ultimo came to hand about 4 days ago.
In answer to that part which relates to Colo. Corbins gross and infamous reflections on my conduct last spring; it will be needless I dare say to observe further at this time, than that the liberty which he has been pleased to allow himself, in sporting with my character, is little less than a comic-entertainment, discovering at one view, his passionate fondness for your friend—His inviolable love of truth; his unfathomable knowledge! and the masterly strokes of his wisdom in displaying it. These several talents he has I think exhibited in a most conspicuous manner to every person who was in the least degree acquainted with

the situation of affairs in this county at that juncture. The report of your false musters is equally absurd; and may take credit as above.
You are heartily welcome to make use of any letter or letters, which may at any time have been written to you: for, altho’ I keep no copies of Epistles to my friends; nor can remember the contents of all of them; yet I am sensible that the narrations are just; & that truth and honesty will appear in my writings; of which, therefore, I shall not be ashamed, tho’ criticisms may censure my stile.
Mr Bod is now in Augusta. I am perswaded he told me that the Governor forbad his paying you for the month of June. I have nevertheless certified, that you did duty until sometime in July; and wish it had been your lot to have continued with.
That our poor friends Spotswood, & Benj. Bullet are lost, is a truth (I believe) too certain. I am &c.

G:W.
Fort Loudoun, Septr 18th 1757.   

